TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00706-CR



                               Kevin Joseph Arceneaux, Appellant

                                                   v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 3040037, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Kevin Arceneaux seeks to appeal from a judgment of conviction for aggravated

sexual assault. The trial court has certified, and the record confirms, that this is a plea bargain case

and Arceneaux has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See

id. rule 25.2(d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: December 9, 2004

Do Not Publish